Citation Nr: 1420690	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-17 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1943 to November 1943.  The Veteran died in June 2007 and the appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision outlined in a January 2008 letter from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas in which the RO denied the appellant's claim for dependency and indemnity compensation (DIC).  This claim was also adjudicated in a May 2009 rating decision.

The appellant failed to appear at a scheduled March 2014 hearing before a Veterans Law Judge and has neither offered any cause for her failure to appear nor has she requested to reschedule the hearing.  Thus, her hearing request is withdrawn.  38 C.F.R. § 20.702(d) (2013).


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for degenerative disc disease and osteoarthritis, with kyphosis, of the thoracolumbar spine, which was evaluated as 20 percent disabling.

2.  On the Veteran's official Certificate of Death, the immediate cause of the Veteran's death was atherosclerotic cardiovascular disease; hypertension and dementia were listed as significant contributing conditions.

3.  The Veteran's artherosclerotic cardiovascular disease, hypertension, and dementia did not have onset during active service, are not shown to have been caused by active service, and did not manifest to a compensable degree within one year of active service.

4.  A service-connected disability did not cause or contribute to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38  U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the United States Court of Appeals for Veterans Claims held that proper notice for DIC claims must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition that is not yet service connected.

In this case, the appellant was provided notice in January 2008 and March 2009 correspondence, after which the RO readjudicated the claim.  The appellant has not argued any prejudice occurred from inadequate notice.  

VA also has a duty to assist in the development of the claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  Pursuant to this duty, VA associated with the Veteran's claims file his VA treatment records and obtainable service treatment records (STRs).  Notably, it appears as though the Veteran's STRs may be incomplete.  Generally, in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

A medical opinion was not obtained since no competent, credible evidence indicates a relationship between the Veteran's service, his service connected disability and his death.  

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Merits of the Claim

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

DIC is available to a surviving spouse who can establish, among other things, that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013).  Service connection for the cause of the Veteran's death may be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312 (2013).

A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Here, the appellant is seeking service connection for the cause of the Veteran's death.  The official Certificate of Death indicates that the immediate cause of the Veteran's death was atherosclerotic cardiovascular disease.  Hypertension and dementia were significant contributing conditions.  The manner of death was characterized as "natural."  At the time of the Veteran's death, service connection was in effect for degenerative disc disease and osteoarthritis, with kyphosis, of the thoracolumbar spine (back disability), which was evaluated as 20 percent disabling.

In her April 2008 notice of disagreement with the RO's denial of her claim for benefits, the appellant contended that the Veteran died due to complications from medication he consumed to treat his service-connected back disability.  The Board finds, however, that the appellant is not competent to opine as to the cause of the Veteran's death or diseases processes that may have resulted in the Veteran's death.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Whether his death may be attributed to a service-connected disability or medications used to treat such a disability are complex questions that are not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno, 6 Vet. App. at 469-70; see also Jandreau, 492 F.3d at n.4.  Thus, the Board finds that there is no competent evidence of record that establishes that the Veteran's service-connected back disability or a related condition was the principal or contributory cause of his death.

The appellant's May 2009 substantive appeal (Form 9) and March 2005 treatment records indicate that the appellant believes that the Veteran's dementia, a condition for which he was not service-connected at the time of his death, may have been caused by an in-service automobile accident for which he was hospitalized.  However, in a February 1945 claim for benefits, the Veteran indicated that he was never hospitalized during service.  The Board finds this statement highly probative, as it was made by the Veteran himself soon after he was discharged from service, and thus, the Board assigns the contradictory statements offered by the appellant little probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).  Additionally, sick call records in the Veteran's STRs do not show that the Veteran was ever detained overnight due to illness.

The March 2005 VA treatment records referenced above include a note by a clinician who opined that the alleged in-service accident could have contributed to the Veteran's behavior and memory problems.  The clinician diagnosed the Veteran with psychosis and behavioral disturbances and noted that the contribution of traumatic brain injury to the Veteran's symptoms must be ruled out.  The Board finds that this clinician's statements are not adequate to indicate that the Veteran had dementia due to an in-service accident because, again, the record does not support a finding that the Veteran was actually injured in an automobile accident during service.  What is more, the clinician did not provide a clear opinion concerning the relationship between the Veteran's dementia and his active service, and thus, fails to establish that service connection for dementia is warranted.  Thus, the clinician's statements are of little value for the purposes of the present appeal.

In addition, while the appellant has attributed the Veteran's dementia to his service, the Board finds that she is not competent to opine as to the etiology of the Veteran's dementia, a complex disorder.  See Layno, 6 Vet. App. at 469-70.  Thus, there is no competent evidence of record that establishes that the Veteran's dementia is etiologically related to his active service.

In considering whether service connection for cardiovascular disease and hypertension is warranted, it is noted that the record also fails to show that these conditions had onset during the Veteran's active service or within one year of his active service, and the appellant has not asserted otherwise.  See 38 C.F.R. §§ 3.307, 3.309.  Thus, the evidence of record fails to support service connection for these conditions as well.

For the foregoing reasons, the Board finds that a service-connected disability was not the principal or contributory cause of the Veteran's death and service connection for dementia, cardiovascular disease, and hypertension are not warranted.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


